Citation Nr: 1224214	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  05-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Private Attorney


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to July 1954.  He died in May 2003.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The matter was previously before the Board in May 2006 and was remanded, then again in April 2007, at which time the claim was denied.  The appellant appealed that decision to the Veterans Claims Court.  In a May 2008 Order, the Court Clerk vacated the April 2007 Board decision and remanded the matter back to the Board for development consistent with a Joint Motion for Remand (Joint Motion).  In October 2008 and May 2010, the Board remanded this case for further evidentiary development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Board referred the issue for an expert medical opinion (OMO).  Subsequently, the Board received a request from the appellant dated December 2011 requesting a videoconference hearing.  This document was apparently not in the file at the time of the OMO request.  

The appellant has a right to a hearing and she has not withdrawn her request.  Because the Board may not proceed with an adjudication of the claim without affording her an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  Videoconference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should schedule the appellant for a videoconference hearing at the St. Petersburg RO and ensure that notice of the hearing is sent to her current address, as well as to her attorney as identified by a VA Form 21-22a dated in December 2011.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


